DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/21 and 11/11/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the limitation “the two or more codes comprises first and second codes” is unclear and indefinite. Claim 2 is dependent on claim 1. Claim 1 recites a first code and a second code. How are these “first and second codes” recited in claim 2 different from “the first code and second code” recited in claim 1. Please clarify. 

Regarding Claim 2, the limitation “further comprising a positioning algorithm implemented by the APP configured to detect the one or more codes which indicate two points on a line along which the one or more pads are located” is unclear and indefinite. Which code is being detect by the APP? The first code and the second code recited in claim 1 or is this algorithm now detecting first and second codes of the two or more codes? Please clarify the arrangement of all the codes, all the points on the lone, and all of the pads that are found on the test strip and their relative arrangement on the test strip to each other.

Regarding Claim 2, the limitation “the two or more codes” is unclear and indefinite. Applicant should clarify how many codes there are in total on the test strip. Claim 2 is dependent on claim 1. Claim 1 recites “a first code and a second code”. How are there two or more codes? If there are these have not been positively recited yet in claims 1 or 2. Where are these additional codes located and what are they codes for? Please clarify the term “the two or more codes”.

Regarding Claim 2, the limitation “the APP” is unclear and indefinite. What is the APP? No APP is recited in Claim 1. Does Applicant mean “the application”? Please clarify what APP refers to or Applicant intends for there to be an additional APP for claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 9,776,888), in view of Zimmerie (US Pub 2011/0111522), Chausiaux (GB 2516378), and further in view of Bacon (US Patent 6,413,473).

Regarding Claim 1, Kurani teaches a computer readable storage device having processor executable instructions stored thereon comprising an application (the device can include a connectivity mechanism which includes, but is not limited to RF transducers which can provide wireless. The transducers can provide a means for communications with other devices such as mobile phones, computers, other water sensor devices, etc. Col. 2, lines 8-18), 
said application including instructions that, when executed by a processor of a mobile device, implement a method of treating water with one or more chemicals (for monitoring swimming pool chemistry. The device and can comprise sensor(s), network connectivity, knowledge of device's location, circuitry, water proof housing, impact resistant housing, remote proprietary chemistry algorithms, mobile and web applications, messaging capability, and sales and delivery platforms. The device can also use integrated computer application(s) for water monitoring, water chemistry management, energy management, and water cleaning and chemistry correction. The sensor can detect water chemistry, and communicate with a network and mobile device(s) to manage pool maintenance. Col. 9, lines 1-14), comprising: 
reading, via a camera of the mobile device, a test strip which has been in contact with the water (For example, the test strip can be inserted into a tube filled with pool water and the sensor can include a camera that is used to identify the color of the test strip, the color processing used to recommend the chemical adjustment may be patentable. Col. 7, lines 37-41); 
Kurani is silent to one or more pads on the test strip.
Zimmerie teaches in the related art of test strips. [0007] this analysis involves a color comparison between the test area or test pad and a color standard or scale. [0040] In embodiments wherein the IR dye is incorporated into a test pad, the IR dye cannot adversely affect the reagent incorporated into the test pad or adversely affect an interaction between the analyte of interest and reagent present in the test pad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one test pad, as taught by Zimmerie, on the test strip in the device of Kurani, to embed a reagent into the test pad, as taught by Zimmerie in [0040].
Modified Kurani is silent to locating a first code at a first location on the read test strip; locating a second code at a second location on the read test strip, wherein a distance between the first code and the second code on the test strip comprises a code interval; locating one or more pads each at separate locations on the read test strip within a region of interest thereof relative to a position of the located first code on the test strip by utilizing the code interval to determine distances between the one or more pads on the test strip; determining a color of each located pad; and communicating the determined amount of each of the one or more chemicals to a treatment device via a transmitter of the mobile device.  
Chausiaux teaches in related art of sensors and detecting an assay result. [0005] to detect an assay result indicated by a test strip; a processor configured to, in use, process signals from the one or more sensors so as to form an intermediate data set characterising the assay result and to process at least some of said intermediate data set to determine a test result; and an output unit; wherein the processor is configured to cause the output unit to provide a human-readable representation of the test result and assay data encoded in machine-readable form comprising at least some of the intermediate data set. [0035] According to a fourth aspect of the present invention there is provided a system for acquiring reliable assay data comprising: a test strip for providing an indication of an assay result for a predetermined analyte, the test strip bearing an identification code of the strip and a set of calibration markings; intermediate apparatus operable to capture the identification code and an assay image of an assay result from the test strip; and a data processing device arranged to receive the identification code and the assay image from the intermediate device and use the identification code to authenticate the test strip in a database accessible to the data processing device; [0066] In this case, pixels of the display screen are modulated above the face in a manner which appears to the user as a representation of hair but actually encodes assay data so as to allow reading of that data by a suitable machine (e.g. by means of a smartphone equipped with a camera).[0070] [0070] Processor 102 is configured to cause the output unit of the device (in this case display screen 103) to signal at least some of the characteristics of an assay result to a data processing device. This is achieved through the use of machine-readable codes carrying information representing characteristics of assay results indicated on test strip 101. In the preferred embodiment, machine-readable output 202 is provided as a sequence of two-dimensional codes at display screen 103 -e.g. a series of codes. See also [0071]. [0092] It can be advantageous if the data processing endpoint has access to calibration parameters which are specific to a given test strip, type of test strip or batch of test strips, e.g. those test strips sold with the test device as a kit. The ID of a strip could for example be printed on the test strip so as to allow the user to enter the ID of the strip into an intermediate device (such as a smartphone) in any suitable manner, including by manual entry or taking a photo of an ID printed on the strip (which could be a barcode, QR code or suchlike). The ID could be provided on a strip in any manner as described below for identifier code 404 in figure 4. Regarding references, [0061] Calibration markings can be used by the device as a reference such that the processor assesses the presence or intensity of an assay result relative to its calibration marking, rather than from the absolute values of each sensor for the assay results alone. This helps to minimise the effect of changes in sensor output due to, for example, changes in temperature and variations in LED output and sensor calibration over time. [0054] An exemplary test strip 101 is shown in figure lb that comprises active zones 114 and 115 in which lines or other markings appear when the corresponding analyte is detected. [0105] Test strip 400 includes markings 402 which in this example are in the form of cross-hairs so as to allow the active zone of the test strip to be identified from an image of the test strip. The active zone of the test strip includes an assay result 401 which in this example is a coloured band that develops in the presence of the analyte to which the assay is directed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured instructions in the device of Kurani, locating a first code at a first location on the read test strip; locating a second code at a second location on the read test strip, wherein a distance between the first code and the second code on the test strip comprises a code interval; locating one or more pads each at separate locations on the read test strip within a region of interest thereof relative to a position of the located first code on the test strip by utilizing the code interval to determine distances between the one or more pads on the test strip; determining a color of each located pad; and communicating the determined amount of each of the one or more chemicals to a treatment device via a transmitter of the mobile device, as taught by Chausiaux, to allow for determining an assay result, systems for determining the level of an analyte indicated by an assay result, and systems for acquiring reliable assay data, as taught by Chausiaux, in [0003].
Modified Kurani is silent to determining an amount of each of the one or more chemicals to be added to the water based on the determined color.
Bacon teaches in the related art of test strip and test systems to indicate the concentration of one or more analytes in a liquid sample. See Abstract. More particularly, the invention relates to analyzing liquid samples to determine effect of a given amount of a given substance on the liquid sample. The invention is useful in, e.g., determining if a parameter of a liquid sample requires adjustment, and to what degree. Col. 1, lines 15-18. Further, water samples are used for different purposes. Depending upon the use to which the sample is to be put, one or more parameter, such as pH, total alkalinity, calcium hardness, total hardness, and amount of particular analytes such as total chlorine, free chlorine, combined chlorine, sodium content, etc., may be important. For example, when the water sample is taken from a swimming pool, either or both of combined chlorine and free chlorine may be important. See page 1, lines 39-48.  CC indicates the amount of chlorine that has combined with nitrogenous compounds, such as ammonia based waste products, to form chloramines. CCs are problematic in swimming pools, leading to unpleasant odors, irritation of mucous membranes, and so forth. It is generally accepted that a CC level of above about 0.3 ppm leads to irritation and odor. To determine if this level has been exceeded, an apparatus in accordance with the invention includes a first reagent pad, which contains a reagent system that is capable of measuring total chlorine in a liquid sample, determinable via a color change or formation in the sample. The apparatus also contains a second reagent pad which contains a reagent system that will measure the FC value and which also contains a reagent system that simulates 0.3 ppm of CC. In other words, this second system will provide a signal indicative of 0.3 ppm of CC regardless of whether or not there is any chlorine in the sample whatsoever. The color of this second reagent pad will thus be indicative of 0.3 ppm of CC plus whatever the amount of FC is present in the sample. The first reagent pad, referred to supra, will give a signal indicative of TC in the sample, i.e., FC plus CC. Col. 6, lines 29-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of determining an amount of each of the one or more chemicals to be added to the water based on the determined color, as taught by Bacon, in the processor executable instructions of the device as taught by modified Kurani, to allow for permits the user to determine if corrective action is necessary, and what that corrective action might be, as taught by Bacon, in the Abstract.

Regarding Claim 2, modified Kurani teaches the computer readable storage device of claim 1, wherein at least one of the following: the two or more codes comprises first and second codes and further comprising a positioning algorithm implemented by the APP configured to detect the one or more codes which indicate two points on a line along which the one or more pads are located; and the two or more codes comprises first and second codes and further comprising instructions for executing an algorithm implemented by the APP to determine a position of the one or more pads based on a difference between a perceived distance between the first and second codes and a straight-line distance between the first and second codes (Zimmerie teaches [0031] It should be noted that not all of the marker fields 504, 504a, 504b, 504c of the "visible" barcode need to reflect light in the visible spectrum. Rather, at least one of these marker fields may reflect in the non-visible region of the spectrum. Moreover, it should be recognized that the marker fields of the visible barcode may be in the form of a conventional black and white barcode, e.g., in which the marker fields all reflect the same color, but encode information by their size/shape and relative location/sequence, as discussed herein. The APP as taught by modified Kurani would be capable of detecting this using the processor and mobile device).  

Regarding Claim 3, modified Kurani teaches the computer readable storage device of claim 1, wherein the instructions, when executed by the processor of the mobile device (Kurani teaches the device can include a connectivity mechanism which includes, but is not limited to RF transducers which can provide wireless. The transducers can provide a means for communications with other devices such as mobile phones, computers, other water sensor devices, etc. Col. 2, lines 8-18), configure the mobile device to read the test strip, wherein the test strip comprises: a substrate (Zimmerie teaches test strip would be substrate); one or more color-sensitive pads on the substrate for sensing a chemical condition of the liquid when in contact with the liquid and providing a color in response to the sensed chemical condition; and two or more codes on the substrate (Zimmerie teaches [0007] and [0040], see teaching of Zimmerie in Claim 1); and two or more codes on the substrate (Zimmerie teaches [0013] a first bar code and a second bar code).    

Regarding Claim 4, modified Kurani teaches the computer readable storage device of claim 1 wherein the first and second codes each comprise at least one of a bar code, a QR code, and a data matrix code (Zimmerie teaches [0013] a first and second bar code. Chaisoaux teaches [0105] The ID of a strip could for example be printed on the test strip so as to allow the user to enter the ID of the strip into an intermediate device (such as a smartphone) in any suitable manner, including by manual entry or taking a photo of an ID printed on the strip (which could be a barcode, QR code or suchlike).  

Regarding Claim 5, modified Kurani teaches the computer readable storage device of claim 1, wherein the first code and the second code each serve as a point defining a line along which the one or more pads are located on the test strip (the test strips as taught by Zimmerie or Bacon in Figs. 1 of both show one or more pads which are linear and define a line and would the codes of Zimmerie would be a first code and a second code each serving as a point defining a line).  


Regarding Claim 6, modified Kurani teaches the computer readable storage device of claim 1, wherein at least one of the first code and the second code provides a point of reference, and wherein locating one or more pads each at separate locations on the read test strip comprises detecting the one or more pads by utilizing the point of reference, the code interval, and the region of interest relative to the point of reference (Chausiaux teaches [0061] Calibration markings can be used by the device as a reference such that the processor assesses the presence or intensity of an assay result relative to its calibration marking, rather than from the absolute values of each sensor for the assay results alone; [0105] The active zone of the test strip includes an assay result 401 which in this example is a coloured band that develops in the presence of the analyte to which the assay is directed); determine an amount of each of one or more chemicals to be added to the liquid based on the determined color of each detected pad; and communicate the determined amount of each of the one or more chemicals to the treatment device via the transmitter of the mobile device (See teachings of modified Kurani in claims 1 and 3). 

Regarding Claim 7, modified Kurani teaches the computer readable storage device of claim 1, wherein the instructions, when executed by the processor of the mobile device, configure the mobile device to communicate the determined amount of each of the one or more chemicals to the treatment device, wherein the treatment device is configured to treat the water in response to the determined amount of each of the one or more chemicals communicated thereto, and wherein the treatment device comprises a plurality of pumps selectively energized to add the chemicals to the liquid as indicated by a signal from the transmitter of the mobile device to add the determined amount of each of the one or more chemicals to the water to treat the water based on the determined color of the one or more pads (In another embodiment, the device can include hub-spoke type connectivity. With reference to FIG. 3, an example of this would be a hub, such as a Bluetooth and/or WiFi receiver coupled to a computer 111 which can be a smartphone and/or a server 165, that connects via a wireless network 151 to one or multiple water monitoring devices 101 in a pool 102. Col. 10, lines 5-20; (The cartridge fluidic chip 203 can include pumps 209 and check valves 207 which can pump the reagents 205 into a flowcell 215. Col. 10, lines 63-67. The system components can be powered from electricity from the battery 223 which can be recharged by the solar cell 331 during the day. The processor 227 can be coupled to the memory 229 and control the pumps 209 and the testing performed by the LED 213, flowcell 215 and photodiode 217. The output of the photodiode 217 can be analyzed by the processor 227 to determine the chemicals in the water. The processor 227 can transmit and receive information through the transceiver 225. Fig. 4, Col. 11, lines 39-49).    

Regarding Claim 8, modified Kurani teaches the computer readable storage device of claim 7, wherein the signal from the transmitter of the mobile device is indicative of the determined amount of each chemical to be added to the water in ounces of each chemical, and wherein the treatment device controls each of the plurality of pumps to turn a rotor thereof a predetermined number of revolutions to dispense the determined ounces of each chemical (The processor 227 can be coupled to the memory 229 and control the pumps 209. The processor would therefore be able to control the pumps and a rotor each pump a predetermined number of revolutions. Col. 11, lines 32-39. The piston can be controlled with a threaded rotational mechanism which can be rotated to move the piston linearly. The pump can be cycled by rotating the threaded mechanism a specific number and/or partial number of rotations to accurately control the volume of each pump actuation. In other embodiments, any other suitable pump mechanism can be used with the inventive system. Col. 12, lines 55-61).    

Regarding Claim 9, modified Kurani teaches the computer readable storage device of claim 1, wherein communicating the determined amount comprises transmitting a signal representative of the determined amount of each of the one or more chemicals to via a Bluetooth protocol ((In another embodiment, the device can include hub-spoke type connectivity. With reference to FIG. 3, an example of this would be a hub, such as a Bluetooth and/or WiFi receiver coupled to a computer 111 which can be a smartphone and/or a server 165, that connects via a wireless network 151 to one or multiple water monitoring devices 101 in a pool 102. Col. 10, lines 5-20).  

Regarding Claim 10, modified Kurani teaches the computer readable storage device of claim 1, wherein the instructions, when executed by the processor of the mobile device, further implement the method of treating water with one or more chemicals, comprising: updating a remaining volume value for each chemical based on the determined amount of each chemical dispensed to treat the water (If the pH level is too low, the processor can recommend adding a pH or alkaline increaser such as backing soda can be added to the water. If the pH level is too high the processor can recommend adding a pH or alkaline decreaser such as syanuric acid. The amount of chemicals needed to change the pH level will depend upon the volume of the body of water. Col. 5, lines 56-65).    

Regarding Claim 11, modified Kurani teaches the computer readable storage device of claim 1, wherein determining the color of each located pad comprises determining a type of lighting illuminating the test strip based on a user indication (Kurani teaches the photometer can include 3 RGB (1 red, 1 green and 1 blue) LEDs that can be used to allow the photometer to measure ‘color’ of the water after it has been mixed with reagents. Chausiaiux teaches [0078] For example, the encoded data could be provided at optional LED 107, with the processor being arranged to cause the output of the LED to be modulated in accordance with a simple protocol.).    

Regarding Claim 12, modified Kurani teaches the computer readable storage device of claim 1, wherein determining the color of each located pad comprises determining at least one of: a red, green, blue (RGB) value of the pad; a hue, saturation, value (HSV) value of the pad; and a cyan, magenta, yellow (CMY) value of the pad (The photometer can include 3 RGB (1 red, 1 green and 1 blue) LEDs that can be used to allow the photometer to measure ‘color’ of the water after it has been mixed with reagents. The absorbance of the colored light is then compared to what we have limits for, and then the values are distilled to provide input to the consumer. Col. 7, lines 27-34).    

Regarding Claim 13, modified Kurani teaches the computer readable storage device of claim 1, wherein the instructions, when executed by the processor of the mobile device, further implement the method of treating water with one or more chemicals, comprising: storing determined color data in a memory device; and generating a report from the stored data (Kurani teaches For example, the test strip can be inserted into a tube filled with pool water and the sensor can include a camera that is used to identify the color of the test strip, the color processing used to recommend the chemical adjustment may be patentable. The color data may come back with RGB values or other color data output. An algorithm can then process this data and determine the pool chemistry based upon the light absorption values.).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796